         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


BAYLEE JENSEN and                                          MEMORANDUM DECISION
JESSICA McCARTNEY,                                      AND ORDER GRANTING IN PART
                                                          DEFENDANT XLEAR, INC.’S
                Plaintiffs,
                                                         PARTIAL MOTION TO DISMISS
                                                       PLAINTIFFS’ STATE LAW CLAIMS
        vs.                                                    AND DENYING
                                                       PLAINTIFFS’ MOTION TO DISMISS
                                                             WILLIAM ROBBS’S
XLEAR, INC.; WILLIAM ROBBS; and                               COUNTERCLAIMS
DOES 1 through 50, inclusive,

                Defendants.                                      Case No. 2:19-cv-413

                                                               Judge Clark Waddoups




WILLIAM ROBBS,

                Counter Claimant,

        vs.

BAYLEE JENSEN and
JESSICA McCARTNEY,

                Counter Defendants.


       Before the court are motions to dismiss filed by defendant Xlear, Inc. (“Xlear”) and

counter-claim defendants Baylee Jensen and Jessica McCartney (collectively “Plaintiffs”). Xlear

moves, by a Partial Motion to Dismiss, to dismiss Plaintiffs’ state law claims of civil assault,

civil battery, and intentional infliction of emotional distress (ECF No. 11), and Plaintiffs move to

dismiss counterclaims filed by defendant William Robbs (“Mr. Robbs”) for defamation and

tortious interference with a contract (ECF No. 28). For the reasons stated herein, Xlear’s partial

motion to dismiss is GRANTED IN PART, and Plaintiffs’ motion to dismiss is DENIED.
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 2 of 24



                                         BACKGROUND

       Plaintiffs Baylee Jensen (“Ms. Jensen”) and Jessica McCartney (“Ms. McCartney” and

together with Ms. Jensen, “Plaintiffs”) each began working for defendant Xlear, Inc. (“Xlear”)

on November 17, 2017. Although Ms. Jensen was hired as the E-Commerce sales manager and

Ms. McCartney was hired as an executive assistant and event and trade show coordinator, they

were both immediately supervised by defendant William Robbs (“Mr. Robbs”). At all relevant

times, Mr. Robbs was an owner and vice president of Xlear. Plaintiffs allege that throughout the

courses of their employments, Mr. Robbs made inappropriate and/or demeaning comments and

innuendos to them and inappropriately touched them in violation of their rights and Xlear’s

policies. Ms. McCartney, who was pregnant for at least a portion of her employment, also

alleges that Mr. Robbs made demeaning comments regarding her pregnancy and that he and

other officers discriminated against her because she was pregnant.

       Plaintiffs filed their Complaint in this action on June 17, 2019. (ECF No. 2). Against

Xlear, they bring claims under Title VII as well as claims of civil assault, civil battery, and

intentional infliction of emotional distress (“IIED”) (collectively the “State Law Claims”).

Against Mr. Robbs, Plaintiffs assert claims of civil assault, civil battery, negligence, negligent

infliction of emotional distress, and IIED.

       Mr. Robbs resigned from Xlear in June 2018. In September 2018, he accepted a job as a

director for Weider Global Nutrition (“Weider”). While he anticipated working in Weider’s

office in Hamburg, Germany, at all relevant times, he was actually stationed in Phoenix,

Arizona. On June 19, 2019, Plaintiffs’ counsel, Randy Andrus (“Mr. Andrus”) sent Mr. Robbs,

at his personal email address, a request for waiver of service of process for this action (the “June

19 Email”). That email stated that the request was designed “[t]o reduce costs to my Clients’


                                                  2
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 3 of 24



end, and inconvenience, disruption or embarrassment on your end” and gave Mr. Robbs five

days to respond. On June 25, 2019, Mr. Andrus sent a second email to Mr. Robbs to which the

Summons and Complaint filed in this matter were attached (the “June 25 Email”). This email

was also sent to two Weider corporate email addresses: info@joe-weider.com and

online@weider.com. Mr. Andrus also sent a hard copy of the Summons and Complaint

addressed to Mr. Robbs at Weider’s Hamburg office (the “Mailing”). This package was

ultimately forwarded to Mr. Robbs in Phoenix, but someone at the Hamburg office had already

opened it. Mr. Robbs was asked to resign from his position at Weider in July of 2019, allegedly

because of the allegations contained in the Complaint. Based on the June 25 Email and the

Mailing, he now asserts Counterclaims against Plaintiffs for defamation and tortious interference

with a contract.

                                           DISCUSSION

        Before the court are Xlear’s Partial Motion to Dismiss, which seeks to dismiss Plaintiff’s

State Law Claims against it, and Plaintiffs’ Motion to Dismiss Mr. Robbs’s counterclaims for

defamation and tortious interference with a contract. Both motions have been fully briefed, and

the court heard argument on the same on March 5, 2020.

   I.      Defendant Xlear’s Motion to Dismiss the State Law Claims is granted in part.

        Xlear argues that the State Law Claims should all be dismissed because Plaintiffs have

failed to plead facts sufficient to support a claim that it is liable for Mr. Robbs’s conduct and

because the claims are preempted by the Utah Antidiscrimination Act (“UADA”) and/or the

Utah Workers Compensation Act (“UWCA”). Xlear also moves to dismiss Plaintiffs’ IIED

claim on the basis that Plaintiffs have not shown that Xlear engaged in any extreme or

outrageous conduct.


                                                  3
          Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 4 of 24



        A. Plaintiffs’ claims for assault and battery fail because Plaintiffs have not
           established that Xlear is directly or vicariously liable for Mr. Robbs’s tortious
           actions.

        Plaintiffs’ claims of civil assault and civil battery arise out of allegations that Mr. Robbs

brushed up against and physically touched Ms. Jensen, touched Ms. Jensen’s “body and buttocks

using a Thera gun,” and struck and slapped Ms. McCartney on the buttocks. (See ECF No. 2 at ¶¶

39, 41, 48, 70). Xlear moves to dismiss these claims, arguing that the underlying bad actions were

performed exclusively by Mr. Robbs and that Plaintiffs have failed to establish that it is legally

responsible for Mr. Robbs’s conduct.          Plaintiff argues that Xlear “jointly, severally, and

individually . . . perpetrated and engaged in” the alleged assaults and batteries and that it, itself, is

the “bad actor in this case.” (See ECF No. 2 at ¶¶ 98, 107; ECF No. 22 at 9).

        Under Utah law, “[c]orporations can only act through agents, be they officers or

employees.” Lane v. Provo Rehab. & Nursing, 2018 UT App 10, ¶ 27, 414 P.3d 991, 997, cert.

denied, 421 P.3d 441 (Utah 2018) (citations and quotations omitted); see also Restatement (Third)

of Agency § 7.03 (“A principal that is not an individual can take action only through its agents,

who typically are individuals.”). Although a corporation can only act through its agents, it is not

automatically liable for every action that its agents take, especially tortious ones. See Restatement

(Third) Of Agency § 7.03 (2006) (“A principal that is not an individual can take action only

through its agents, who typically are individuals. . . . An organization’s tortious conduct consists

of conduct by agents of the organization that is attributable to it.”). Rather, for such liability to

exist, the nature of the relationship between the corporation and agent must be sufficient for either

direct or vicarious liability to exist. See Mallory v. Brigham Young Univ., 2012 UT App 242, ¶

29, 285 P.3d 1230, 1238, rev'd on other grounds by, 2014 UT 27, 332 P.3d 922 (noting that “a

principal can be sued for direct or vicarious liability as a result of the actions of its agent” (citing


                                                   4
          Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 5 of 24



Restatement (Third) Of Agency § 7.03)); see also Allen v. Prudential Prop. & Cas. Ins. Co., 839

P.2d 798, 805–06, n. 16 (Utah 1992).

        Direct liability arises “‘from the principal’s relationship with [the] agent whose conduct

harms a third party,’” “‘from the agent’s failure to perform a duty owed by the principal to the

third party,’” or “from the principal’s own negligence in selecting or supervising the agent.”

Mallory, 2012 UT App 242, ¶ 29, 285 P.3d at 1238 (quoting Restatement (Third) Of Agency §

7.03). A principal’s relationship with its agent gives rise to direct liability when the agent “acts

with actual authority in committing a tort, that is, when the agent reasonably believes, based on a

manifestation of the principal, that the principal wishes the agent so to act.” See Restatement

(Third) Of Agency § 7.03; see also Parker v. Carilion Clinic, 296 Va. 319, 343, 819 S.E.2d 809,

823 (2018) (“A corporate defendant may be liable as a primary tortfeasor (independent

of respondeat superior liability) if it authorized, directed, ratified, or performed the tortious

conduct through those who, under the governing management structure, had the discretionary

authority to act on behalf of the corporation.”).

        Vicarious liability can arise when an agent “‘commits a tort while acting within the scope

of employment.’” Id. (quoting Restatement (Third) Of Agency § 7.03); see also Wardley Better

Homes & Gardens v. Cannon, 2002 UT 99, ¶ 19, 61 P.3d 1009, 1015 (“Under principles of

vicarious liability, a principal is held responsible for the tortious acts of an agent acting within the

scope of the agent’s authority.” (citations omitted)). Under Utah law, the doctrine of respondeat

superior is the primary means used to determine whether vicarious liability exists. See Newman

v. White Water Whirlpool, 2008 UT 79, ¶ 8, 197 P.3d 654, 657 (“Under the doctrine of respondeat

superior, an employer may be held vicariously liable for the acts of its employee if the employee

is in the course and scope of his employment at the time of the act giving rise to the injury.” (citing


                                                    5
          Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 6 of 24



Christensen v. Swenson, 874 P.2d 125, 127 (Utah 1994))); see also M. J. v. Wisan, 2016 UT 13, ¶

50, 371 P.3d 21, 30 (“Respondeat superior is a doctrine of the common law of agency. The basic

question presented under this doctrine is whether to treat the torts of an agent as the acts of the

principal. The arguments in favor of extending such liability include fairness to injured parties and

deterrence of tortious activity.”).

        In its Partial Motion to Dismiss, Xlear relies on the doctrine of respondeat superior to

argue that it is not vicariously liable for Mr. Robbs’s alleged assaults and batteries. Plaintiffs

respond by asserting that Xlear is directly liable for those actions because the company itself is the

“bad actor in this case.” (See ECF No. 22 at 9).

        1. Plaintiffs have failed to plead sufficient facts to show that Xlear can be held vicariously
           liable for Mr. Robbs’s alleged assaults and batteries.

        Utah courts apply a three-factor test to govern whether an agent’s actions were conducted

in the course and scope of his employment: “(1) whether the agent’s conduct is ‘of the general

kind the agent is employed to perform’; (2) whether the agent is acting ‘within the hours of the

agent’s work and the ordinary spatial boundaries of the employment’; and (3) whether the agent’s

acts were ‘motivated, at least in part, by the purpose of serving the principal’s interest.’” M. J.,

2016 UT 13 at ¶ 54, 371 P.3d at 31 (quoting Birkner v. Salt Lake Cty., 771 P.2d 1053, 1057 (Utah

1989)). If the weight of these three factors indicate that a tortious action occurred within the scope

of the agent’s employment, the principal may be found vicariously liable for those actions.

        Under the first factor “an employee’s acts or conduct must be generally directed toward

the accomplishment of objectives within the scope of the employee’s duties and authority, or

reasonably incidental thereto. In other words, the employee must be about the employer’s business

and the duties assigned by the employer, as opposed to being wholly involved in a personal

endeavor.” Birkner, 771 P.2d at 1057. In Birkner, the Supreme Court of Utah determined “as a

                                                   6
          Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 7 of 24



matter of law that a social worker’s sexual interaction with a client he met through a ‘crisis line’

maintained by Salt Lake County was not a matter within the course of his employment with the

county.” M. J., 2016 UT 13 at ¶ 54, 371 P.3d at 31 (citing Birkner, 771 P.2d at 1057). While the

Birkner court recognized that its conclusion was “supported by rulings in other jurisdictions

holding as a matter of law that the sexual misconduct of an employee is outside the scope of

employment,” the Supreme Court of Utah has declined to adopt such a bright-line rule. Birkner,

771 P.2d at 1058 (citations omitted). Rather, in M. J. it expressly rejected an “invitation to rule as

a matter of law that the sexual activity of an agent can never be a matter within the scope of

employment” and instead recognized that “[i]n at least some circumstances the contrary conclusion

is possible.” M. J., 2016 UT 13 at ¶ 61, 371 P.3d at 33. Thus, the first factor of the respondeat

superior test requires the court to examine the nature of an agent’s scope of employment to

determine if it included the agent’s sexual activity. 1

        Here, Plaintiffs allege that Mr. Robbs was an owner of Xlear, a member of the company’s

senior management, and Plaintiffs’ immediate supervisor, but they fail to allege what his specific

employment duties were. (ECF No. 2 at ¶¶ 30, 62). Plaintiffs do, however, represent that Xlear

had in place at all relevant times “no-tolerance anti-harassment, anti-retaliation, and harassment-

free environment policies expressly prohibiting any form of unlawful harassment by anyone,

including any supervisory personnel, co-worker, vendor, client, or customer, that is sexual in

nature . . . .” and that Mr. Robbs’s actions violated those policies. (See ECF No. 2 at ¶¶ 26–27,

89–90). Thus, the only facts before the court that relate to whether Mr. Robbs’s actions were




 1
    The court notes that the only instance in which Utah courts have found that an agent’s sexual activity
could potentially be found to be within an agent’s scope of employment was based on a scenario which,
by the Supreme Court of Utah’s recognition, was “unique.” See M. J., 2016 UT 13 at ¶ 62, 371 P.3d at
33.
                                                    7
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 8 of 24



within the scope of his employment show that those actions were expressly prohibited by Xlear.

On such pleadings the court must conclude that Mr. Robbs’s alleged assaults and batteries were

not actions “‘of the general kind [he was] employed to perform’” and that the first factor therefore

weighs against a finding of respondeat superior. See M. J., 2016 UT 13 at ¶ 54, 371 P.3d at 31

(citations omitted).

       The second factor considers whether the allegedly tortious conduct occurred during work.

The Supreme Court of Utah has recognized that “in today’s business world much work is

performed for an employer away from a defined work space and outside of a limited work shift,”

and that as such, under this factor “an agent need not be acting ‘within the hours of the employee’s

work and the ordinary spatial boundaries of the employment” in order to be acting within the

course of his employment.” Id. at ¶ 59, 371 P.3d at 32 (quoting Birkner, 771 P.2d at 1057). Here,

because the alleged assaults and batteries were committed at work trade-shows, the second factor

weighs in Plaintiffs’ favor.

       The final factor analyzes whether Mr. Robbs’s actions were “motivated, at least in part, by

the purpose of serving [Xlear’s] interest.” Id. at ¶ 54, 371 P.3d at 31. Under this factor, “an

employee’s purpose or intent, however misguided in its means, must be to further the employer’s

business interests,” and if “the employee acts ‘from purely personal motives . . . in no way

connected with the employer's interests’ or if the conduct is ‘unprovoked, highly unusual, and quite

outrageous,’ then the master is not liable.” Birkner, 771 P.2d at 1057 (citations omitted). While

the Supreme Court of Utah has recognized that “[a] number of courts have . . . questioned the

viability” of this factor, it has not rejected its application. M. J., 2016 UT 13 at ¶ 54, 371 P.3d at

31. Rather, the court seems to support the Third Restatement’s maintenance of this element, which

states that “‘[a]n employee’s act is not within the scope of employment when it occurs within an


                                                  8
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 9 of 24



independent course of conduct not intended by the employee to serve any purpose of the

employer.’” Id. at ¶ 56, 371 P.3d at 31 (quoting Restatement (Third) of Agency § 7.07(2)).

       Again, underlying Plaintiffs’ claims of assault and battery are their allegations that Mr.

Robbs brushed up against and physically touched Ms. Jensen, touched Ms. Jensen’s “body and

buttocks using a Thera gun,” and struck and slapped Ms. McCartney on the buttocks. (See ECF

No. 2 at ¶¶ 39, 41, 48, 70). The only facts provided in the Complaint on which the court can

analyze why Mr. Robbs performed these actions is Plaintiffs’ assertion that after Mr. Robbs

slapped Ms. McCartney on the buttocks, he said “I couldn’t help it.” (See id. at ¶¶ 48, 70). This

seems to be an admission from Mr. Robbs’s that his action was “purely personal.” See Birkner,

771 P.2d at 1057. While the court can infer, from allegations that Mr. Robbs made comments that

Ms. Jensen was a “‘Booth Babe’ for trade shows,” that Mr. Robbs, and possibly Xlear, desired to

have physically attractive female employees attend trade shows, it cannot reasonably draw from

that inference the further, and more attenuated, inference that Mr. Robbs’s assault and battery on

Plaintiffs was motivated, even in part, by the purpose of ensuing that Xlear would maintain such

employees. See M. J., 2016 UT 13 at ¶ 54, 371 P.3d at 31. Rather, while it can be inferred that

Mr. Robbs’s allegedly predatorial actions were made possible by Xlear’s desire to employ

attractive females, those actions were clearly contrary to Xlear’s goals of retaining such

employees. There are therefore no facts before the court that indicate that Mr. Robbs’s actions

were performed for any goals other than to further his own “selfish personal gratification.” See

D.C. v. Hasratian, 304 F. Supp. 3d 1132, 1140 (D. Utah 2016). The third factor therefore weighs

in Xlear’s favor.

       Of Utah’s three factor test for determining whether an agent’s actions were conducted in

the course and scope of his employment, two factors weigh in Xlear’s favor. Moreover, the one


                                                9
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 10 of 24



factor that weighs in Plaintiffs’ favor “does not tip the scales in favor of respondeat superior

liability if the misconduct is not related to employment duties.” See id. at 1139–40. In sum,

Plaintiffs have failed to put forward facts and pleadings sufficient to show that Mr. Robbs’s alleged

assault and battery were within the scope of his employment, and as such, they have failed to

establish that Xlear can be held vicariously liable for those actions.

       2. Plaintiffs have failed to plead sufficient facts to show that Xlear can be held directly
          liable for Mr. Robbs’s alleged assaults and batteries.

       Plaintiffs argue that Xlear is liable for Mr. Robbs’s actions under a theory of direct liability,

asserting that “[t]he bad actor in this case was the company, Xlear” that “[t]he bad behaviors are

the corporation’s itself, not employees,” and that “[v]icarious liability is not applicable as the

relevant direct intentional tortfeasor is Xlear itself.” (See ECF No. 22 at p. 17). But the facts

underlying Plaintiffs’ assault and battery claims do not support these assertions. Rather, as

discussed above, those facts show that the alleged assaults and batteries were performed solely by

Mr. Robbs. (ECF No. 2 at ¶¶ 39, 48, 70). Thus, Plaintiffs’ position appears to be that because Mr.

Robbs was an officer of Xlear, his actions were those of the company. (See ECF No. 22 at p. 9, n.

2 (“Xlear’s corporate officers, directors, principals, and proxies, as alleged, were Xlear and were

motivated by and acting in furtherance of Xlear’s purposes.”)). Plaintiffs’ position ignores the

principles of agency that govern the interpretation of corporate actions. As discussed above, a

principal is not liable for every action its agents perform. When the principal is a corporation, this

is true regardless of whether the agent is a vice president or the lowest level administrator.

       A corporation can be found directly liable for the actions of its agents if the liability arises

out of its relationship with the agent, if the agent “‘fail[ed] to perform a duty owed by the principal

to the third party,’” or if the corporation was negligent “in selecting or supervising the agent.” See

Mallory, 2012 UT App 242 at ¶ 29, 285 P.3d at 1238 (quoting Restatement (Third) Of Agency §

                                                  10
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 11 of 24



7.03). Plaintiffs’ allegations of assault and battery do not implicate the second or third avenues

of liability and instead appear to rely on Mr. Robbs’s relationship with Xlear. A principal’s

relationship with its agent gives rise to direct liability when the agent “acts with actual authority

in committing a tort, that is, when the agent reasonably believes, based on a manifestation of the

principal, that the principal wishes the agent so to act.” See Restatement (Third) Of Agency §

7.03. Plaintiffs fail to offer facts or allegations suggesting that Xlear gave Mr. Robbs actual

authority to assault and batter them or that Mr. Robbs believed, reasonably or unreasonably, that

Xlear wished him to assault or batter them. 2 Rather, the only relevant facts before the court are

that Xlear expressly prohibited Mr. Robbs from taking such action, as it adopted, and applied to

Mr. Robbs, a strict anti-harassment policy. (See ECF No. 2 at ¶¶ 26–27, 89–90). Plaintiffs’

Complaint therefore fails to state facts that are sufficient to establish that Mr. Xlear can be held

directly liable for Mr. Robbs’s alleged assaults and batteries. These claims are therefore dismissed.

        B. Portions of Plaintiffs’ claim for Intentional Infliction of Emotional Distress fail.
           because the underlying allegations are preempted by the UADA or because
           Xlear’s alleged actions are not, as a matter of law, “outrageous.”

        Plaintiffs’ Complaint is not particular as to the acts they claim meet the elements for

pleading their claim of IIED. In response to Xlear’s Partial Motion to Dismiss, Plaintiffs point to

77 paragraphs that they claim support their IIED claim, five of which are conclusory statements

that Plaintiffs sustained and will sustain “extreme and severe pain and suffering, both physical

and mental” (see ECF No. 2 at ¶¶ 105.a, 115.a, 120.a, 124.a, and 129.a), and 68 are offered as

one large block (and make up approximately half of the Complaint). After Plaintiffs’ conclusory



 2
    While Plaintiffs allege that Xlear knew of previous improper behavior committed by Mr. Robbs’s
before he assaulted and battered Plaintiffs, even when accepted as true, such an allegation cannot be read
as supporting an assertion that Mr. Robbs believed that Xlear wished him to assault and batter Plaintiffs.
Xlear’s alleged knowledge of, and failure to act on, Mr. Robbs’s conduct is, however, relevant to
Plaintiffs’ claim for IIED, as discussed below.
                                                    11
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 12 of 24



pleadings are disregarded by the court, Plaintiffs’ IIED claim can be read as alleging that Xlear

committed four wrongful actions: 1) it knew that Mr. Robbs had a history of acting

inappropriately toward female employees under his supervision but did not control, warn them

of, nor protect them from, Mr. Robbs; 2) it discriminated against Plaintiffs; 3) it retaliated against

Plaintiffs; and 4) it breached its employment agreement with Plaintiffs.

       To prevail on these allegations, and thus their claim for IIED, for each, Plaintiffs must

show that: (1) Xlear’s conduct was outrageous and intolerable; (2) Xlear intended to cause them

emotional distress; (3) they suffered severe emotional distress; and (4) Xlear’s conduct

proximately caused Plaintiffs’ emotional distress. See Wilson v. Sanders, 2019 UT App 126, ¶

18, 447 P.3d 1240, 1246 (citations omitted). “‘To be considered outrageous, the conduct must

evoke outrage or revulsion; it must be more than unreasonable, unkind, or unfair.’” Cabaness v.

Thomas, 2010 UT 23, ¶ 38, 232 P.3d 486, 500 (quoting Franco v. The Church of Jesus Christ of

Latter-day Saints, 2001 UT 25, ¶ 28, 21 P.3d 198). Further, as discussed above, a corporation

acts through its agents, and depending on the nature of the actions and the relationship between

the corporation and agent, may be found liable, either directly or vicariously, for an agent’s

harmful actions. A movant is required to prove that the actions and/or relationship between the

principal and agent establish such liability.

       1. Plaintiffs’ allegation that Xlear knew of Mr. Robbs’s history but did not control, warn
          them of, or protect them from, him survives Xlear’s Partial Motion to Dismiss.

       Plaintiffs’ first assert that officers of Xlear knew that Mr. Robbs had previously sexual

harassed and acted inappropriately towards female employees but failed to control him and “failed

to warn or protect [them] of and from [Mr.] Robbs’s sexual harassment and behaviors . . . .” (See

ECF No. 2 at ¶¶ 25—27). Plaintiffs allege that Xlear therefore “knew or expected that injury

would be caused . . . towards women, including Plaintiffs” but “[i]nstead of correcting and stopping

                                                 12
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 13 of 24



the gender discrimination, sexual harassment, hostile work environment, and retaliation, [Xlear]

continued with intentional adverse actions and illegal behaviors.” (See id. at ¶¶ 25–27, 78).

       Again, Plaintiffs’ allegations rely on a theory of direct liability—that Xlear had knowledge

of Mr. Robbs’s past but failed to properly control him or warn or protect others from him. (See

ECF No. 22 at p. 17 (“The bad actor in this case was the company, Xlear. The bad behaviors are

the corporation’s itself, not employees.”)). However, unlike with their claims of assault and

battery, these allegations reference actions that can potentially be read as attributable to Xlear.

Although Plaintiffs’ Complaint lacks specificity as to what officers of Xlear had knowledge of Mr.

Robbs’s past actions, and what exactly they knew, it sufficiently alleges that Mr. Robbs was an

officer of Xlear and that he had personal knowledge of his own prior inappropriate actions. Under

Utah law, that knowledge was imputed onto Xlear. See Wardley Better Homes & Gardens v.

Cannon, 2002 UT 99, ¶ 16, 61 P.3d 1009, 1014 (“[T]he knowledge of an agent concerning the

business which he is transacting for his principal is to be imputed to his principal.” (quotations and

citations omitted)); see also Lane v. Provo Rehab. & Nursing, 2018 UT App 10, ¶ 28, 414 P.3d

991, 997–98, cert. denied, 421 P.3d 441 (Utah 2018).          Thus, Plaintiffs have, at this stage,

sufficiently shown that Xlear knew of Mr. Robbs’s prior actions, and Xlear can therefore be

potentially be found directly liable for its alleged failure to prevent Mr. Robbs from perpetuating

similar bad acts against Plaintiffs here. See Mallory, 2012 UT App 242, ¶ 29, 285 P.3d at 1238

(noting that direct corporate liability can arise “from the principal’s own negligence in selecting

or supervising the agent”).

       Under Utah law, “it is for the court to determine, in the first instance, whether the

defendant’s conduct may reasonably be regarded as so extreme and outrageous as to permit

recovery,” but “where reasonable men may differ, it is for the jury, subject to the control of the


                                                 13
           Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 14 of 24



court, to determine whether, in the particular case, the conduct has been sufficiently extreme and

outrageous to result in liability.” Cabaness, 2010 UT 23 at ¶ 36, 232 P.3d at 499 (internal citations,

quotations, and edits omitted). This court has expressly recognized that “[f]ailing to stop sexual

harassment by another . . . does not give rise to an intentional infliction of emotional distress

claim.” Peterson v. SCIS Air Sec. Corp., No. 2:16-cv-849, 2017 WL 943923, at *3 (D. Utah Mar.

9, 2017) (citing Cabaness, 232 P. 3d at 499). The court generally agrees with this conclusion,

noting that the underlying allegation at issue here—that Xlear knew that Mr. Robbs presented a

risk to females he supervised but failed to control him or protect Plaintiffs from him—more

appropriately resembles a claim for negligence than for intentional infliction of emotional distress.

However, the court finds that facts pled by Plaintiffs allege that Xlear’s failures were continuous

and ongoing and could thus constitute more than simple corporate negligence. See Cabaness, 2010

UT 23 at ¶ 38, 232 P.3d at 500 (recognizing that “while a single insult, indignity, or threat may

not give rise to liability for intentional infliction of emotional distress, a continuous and ongoing

pattern of the same may constitute extreme, intolerable, and outrageous conduct and thus result in

liability.” (citing Retherford v. AT & T Communications, 844 P.2d 949, 975–76, 978 (Utah

1992))).

       When Plaintiffs’ allegation that Xlear knew that Mr. Robbs presented a risk to, but

nevertheless failed to protect, female employees is read together with their allegations that Mr.

Robbs “was in the position of power, authority, and control over [Plaintiffs’] job[s] and promotion

opportunities,” and “used transference, manipulation, perverted unjust power, and other methods

with the intent to injure [them],” forcing them “to be trapped, intimidated, scared for [their] safety

and well-being, and fearful of losing [their] job[s],” a reasonable juror could determine that Xlear

allowed Mr. Robbs to retain a position of power, knowing that he exploited that power to prey on


                                                 14
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 15 of 24



employees. (See ECF No. 2 at ¶ 50). That reasonable juror could also conclude that Xlear’s

actions were “so extreme and outrageous as to permit recovery” for IIED. See Cabaness, 2010

UT 23 at ¶ 36, 232 P.3d at 499. Accepting the alleged facts as true and drawing all inferences in

Plaintiffs’ favor, the court concludes, at this stage of the proceedings, that by knowing that Mr.

Robbs had a history of performing inappropriate actions towards female employees under his

supervision but nonetheless allowing him to remain a supervisor to such employees, Xlear engaged

in “outrageous conduct” that could support a claim for IIED.

        Xlear argues, as an alternate grounds for dismissal, that this claim should not proceed as it

is preempted by the Utah Antidiscrimination Act (“UADA”) and/or the Utah Workers

Compensation Act (“UWCA”).

            a. The UADA does not preempt Plaintiffs’ claim that Xlear failed to control, warn
               them of, or protect them from, Mr. Robbs.

        The UADA provides that its procedures are “the exclusive remedy under state law for

employment discrimination based upon: (a) race; (b) color; (c) sex; (d) retaliation; (e) pregnancy,

childbirth, or pregnancy-related conditions; (f) age; (g) religion; (h) national origin; (i) disability;

(j) sexual orientation; or (k) gender identity.” UTAH CODE § 34A-5-107(15). The Supreme Court

of Utah has recognized that this provision was intended to “completely blanket the field of

employment law in Utah” and therefore precludes “all common law causes of action for

discrimination, retaliation, or harassment by an employer on the basis of sex, race, color,

pregnancy, age, religion, national origin, or disability.” Gottling v. P.R. Inc., 2002 UT 95, ¶ 9, 61

P.3d 989, 992–93, 97 (quoting Retherford v. AT & T Commc'ns of Mountain States, Inc., 844 P.2d

949, 961 (Utah 1992)).

        In determining whether a claim is preempted by the UADA, Utah courts apply the

“indispensable element test.” Retherford, 844 P.2d at 964. “Under the test, preclusion depends

                                                  15
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 16 of 24



on whether the type of injury the statute addresses is a necessary element of the tort claim. If a

common law tort claim cannot be proved without also proving the type of injury addressed by

the statute, then the claim is barred by the statute’s exclusivity provision.” Giddings v. Utah

Transit Auth., 107 F. Supp. 3d 1205, 1209–10 (D. Utah 2015) (citing Retherford, 844 P.2d at

963, 965). “[P]reclusion ‘depends on the nature of the injury for which [the] plaintiff makes

[the] claim, not the nature of the defendant’s act which the plaintiff alleges to have been

responsible for that injury.” Id. (quoting Retherford, 844 P.2d at 965). In sum, the test requires a

court to identify the injury that the UADA was designed to address and then examine the

elements of Plaintiffs’ claims to determine whether such injury is “a necessary element of each

cause of action.” Id. at 1210 (quoting Retherford, 844 P.2d at 965).

        As discussed, to prevail on their IIED claim, Plaintiffs must prove that Xlear’s conduct

was outrageous and intolerable, that Xlear intended to cause them emotional distress, that they

suffered severe emotional distress, and that that Xlear’s conduct proximately caused that emotional

distress. See Wilson, 2019 UT App 126 at ¶ 18, 447 P.3d at 1246. Thus, the injury for which

Plaintiffs make their claim is the “emotional distress” they endured as a result of Xlear’s failure to

control, warn them of, or protect them from, Mr. Robbs. This emotional distress includes

Plaintiffs’ feelings that they were “trapped, intimidated, [and] scared for [their] safety and well-

being” as well as their fear that they would lose their jobs. (ECF No. 2 at ¶ 50). Such claims

injuries extend beyond a claim for “discrimination, retaliation, or harassment” and are therefore

not preempted by the UADA. See Gottling, 2002 UT 95 at ¶ 9, 61 P.3d at 992–93, 97 (citations

omitted).




                                                 16
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 17 of 24



           b. The UWCA does not preempt Plaintiffs’ claim that Xlear failed to control, warn
              them of, or protect them from, Mr. Robbs.

       The Utah Workers Compensation Act (“UWCA”) is “designed to address ‘physical and

mental injuries on the job’” and is “the exclusive remedy against the employer for injuries

sustained by an employee and the ‘liabilities of the employer imposed by this chapter is in place

of any and all other civil liability whatsoever, at common law or otherwise[.]” Giddings, 107 F.

Supp. 3d at 1210 (quotations omitted). As discussed above, Plaintiffs’ claim seeks to remedy the

“severe emotional distress” they suffered as a result of Xlear’s failure to control, warn them of,

or protect them from, Mr. Robbs.

       Citing Mounteer v. Utah Power & Light Co., 823 P.2d 1055, 1058 (Utah 1991), Xlear

argues that such claims for emotional distress are barred by the UWCA. However, it is well

established that notwithstanding the UWCA, a worker “‘may sue an employer for injuries caused

by an intentional tort.’” Gilbert v. Cereal Food Processors, Inc., No. 2:16-cv-894, 2017 WL

108042, at *2 (D. Utah Jan. 11, 2017) (quoting Helf v. Chevron U.S.A., Inc., 361 P.3d 63, 69

(Utah 2015)); see also Bryan v. Utah Int'l, 533 P.2d 892, 893 (Utah 1975) (recognizing that an

“intentional injury exception” exists to the workers’ compensation exclusive remedy rule). In

order for this exception to apply, Plaintiffs must demonstrate that Xlear “had an ‘intent to injure,’

which ‘requires a specific mental state in which the actor knew or expected that injury would be

the consequence of his action.’” Id. (quoting Helf v. Chevron U.S.A., Inc., 203 P.3d 962, 970

(Utah 2009). “This ‘intent to injure’ standard presents a significant hurdle for [P]laintiffs,” as it

requires them to show that Xlear knew or expected that allowing Mr. Robbs to supervise them

would cause them injury, as “known danger must cease to become only a foreseeable risk which

an ordinary, reasonable, prudent person would avoid (ordinary negligence) and become a

substantial certainty.’” Id. (quoting Helf, 203 P.3d at 974).

                                                  17
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 18 of 24



        Plaintiffs’ Complaint alleges that when they were hired, Xlear knew that Mr. Robbs had

previously sexual harassed and acted inappropriately towards female employees but “failed to

warn or protect [them] of and from [Mr.] Robbs’s sexual harassment and behaviors.” (ECF No.

2 at ¶¶ 25–27). Of particular importance here, Plaintiffs allege that by allowing Mr. Robbs to

continue to supervise female employees, Xlear “knew or expected that injury would be caused . .

. towards women, including Plaintiffs.” (See id.). Although such allegations are minimal, at this

stage in the proceeding, they are sufficient to establish that Xlear intended to injure them when it,

knowing that Mr. Robbs had a history of inappropriate behavior, failed to control, warn them of,

or protect them from, Mr. Robbs. As such, that claim is not barred by the UWCA and thus

survives Xlear’s Partial Motion to Dismiss.

        2. Plaintiffs allegations that Xlear discriminated and retaliated against them cannot
           support their claim for IIED because they are preempted by the UADA.

        Plaintiffs’ second and third allegations underlying their IIED claim are that Xlear

discriminated and retaliated against them. Xlear argues both that Plaintiffs have failed to

sufficiently plead that it is liable for the discrimination and retaliation that Plaintiffs allegedly

endured and that the allegations are barred by the UADA. As discussed above, the UADA is

“the exclusive remedy under state law for employment discrimination based upon . . . sex [and]

retaliation” and therefore precludes “all common law causes of action for discrimination,

retaliation, or harassment by an employer on the basis of sex, race, color, pregnancy, age,

religion, national origin, or disability.” UTAH CODE § 34A-5-107(15); Gottling, 2002 UT 95 at ¶

9, 61 P.3d 989 at 992–93, 97. Plaintiffs’ allegations of discrimination and retaliation are

expressly preempted by the face of the UADA and therefore must be dismissed. Because the

court finds that the UADA expressly preempts these allegations, it need not analyze Xlear’s

alleged direct or vicarious liability for the alleged actions.

                                                   18
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 19 of 24



       3. Plaintiffs allegation that Xlear breached its contract with them cannot support their
          claim for IIED because such conduct is not “outrageous.”

       Plaintiffs’ final allegation supporting their IIED claim is that Xlear breached its contractual

promises and commitments to them. As discussed above, to be considered “outrageous,” alleged

conduct “must evoke outrage or revulsion; it must be more than unreasonable, unkind, or unfair,”

and “it is for the court to determine, in the first instance, whether the defendant’s conduct may

reasonably be regarded as so extreme and outrageous as to permit recover.” Cabaness, 2010 UT

23 at ¶¶ 36–38, 232 P.3d at 499–500 (internal citations and quotations omitted). “Conduct is not

necessarily outrageous merely because it is tortious, injurious, or malicious, or because it would

give rise to punitive damages, or because it is illegal.” Bennett v. Jones, Waldo, Holbrook &

McDonough, 2003 UT 9, ¶ 64, 70 P.3d 17, 32 (internal quotation and citations omitted).

       Here, Plaintiffs’ claim that Xlear breached its contract shows that Xlear committed illegal,

injurious, and potentially even malicious, conduct. In the context of a breach of contract claim,

however, the conduct was not, as a matter of law, outrageous. While alleged breach of employment

agreements are serious, they are not “more than unreasonable, unkind, or unfair” and do not “evoke

outrage or revulsion.” See Cabaness, 2010 UT 23 at ¶ 38, 232 P.3d at 500. Utah courts “‘support

the rigorous scrutiny applied to attempts to expand the reach of intentional infliction of emotional

distress,’” and Plaintiffs have failed to allege sufficient facts to warrant expanding the definition

of “outrageous” to include Xlear’s contractual breaches here. See Cabaness, 2010 UT 23 at ¶ 37,

232 P.3d at 499 (citation omitted).        Indeed, finding otherwise would potentially permit

“every breach of contract . . . violation [to] automatically give rise to an intentional infliction of

emotional distress claim and tort damages, including punitive damages.” S.S. by & through Shaffer

v. IHC Health Servs., Inc., 2018 UT 13, ¶ 10, 417 P.3d 603, 606. The court declines to make such

a broad finding here, and as such, Plaintiffs’ final allegation for IIED fails and must be dismissed.

                                                 19
            Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 20 of 24



See Prince v. Bear River Mut. Ins. Co., 2002 UT 68, ¶ 38, 56 P.3d 524, 536 (“If the trial court

determines that a defendant’s conduct was not outrageous as a matter of law, then the plaintiff’s

claim fails . . . .” (citing Franco, 2001 UT 25 at ¶¶ 28–29, 21 P.3d at 207)). Because the court

finds that Plaintiffs’ allegation fails, as a matter of law, to state claim for IIED, it need not analyze

Xlear’s potential direct or vicarious liability for the alleged actions.

     II.      Plaintiffs’ Motion to Dismiss Mr. Robbs’s Counterclaims is Denied.

           In his counterclaim, Mr. Robbs brings causes of action against Plaintiffs for defamation

and tortious interference with a contract (the “Counterclaims”). As discussed, the basis for these

Counterclaims is the June 25 Email and Mailing sent by Plaintiffs’ counsel, Mr. Andrus, which

he allege caused his employer to learn of this lawsuit and thus caused him to lose his

employment with Weider. Plaintiffs argue that the Counterclaims should be dismissed under the

doctrine of judicial privilege.

           Under Utah law, “[t]he common law judicial proceeding privilege immunizes certain

statements that are made during a judicial proceeding from defamation 3 claims.” Pratt v.

Nelson, 2007 UT 41, ¶ 27, 164 P.3d 366, 376. This privilege is “‘intended to promote the

integrity of the adjudicatory proceeding and its truth finding processes.’” Id. (citation omitted).

In order to establish the privilege, the statement in question “must be (1) made during or in the

course of a judicial proceeding; (2) have some reference to the subject matter of the proceeding;

and (3) be made by someone acting in the capacity of judge, juror, witness, litigant, or counsel.”

Id. at ¶ 27 (quotations and citations omitted). While both the June 25 Email and the Mailing




 3
    It is unclear whether judicial privilege could also apply to protect against a claim for tortious
interference. Because, as discussed herein, Plaintiffs have lost the privilege as a result of their excessive
publication, this matter need not be determined by the court here.
                                                      20
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 21 of 24



initially appear to satisfy these requirements, “[a] party may lose the absolute immunity afforded

by the judicial proceeding privilege through ‘excessive publication.’” Id. at ¶ 33.

       A publication is excessive “if the statement ‘was published to more persons than

necessary to resolve the dispute or further the objectives of the proposed litigation, in other

words, if the statement was published to those who did not have a legitimate role in resolving the

dispute, or if it was published to persons who did not have an adequate legal interest in the

outcome of the proposed litigation.’” Id. (citations omitted). “[T]he purpose of the excessive

publication rule ‘is to prevent abuse of the privilege by publication of defamatory statements to

persons who have no connection to the judicial proceeding.’” Id. (citations omitted). In order to

determine if a statement was excessively published, a court must look “to the ‘overall

circumstances’ of the publication and determine if the purpose of the judicial proceeding

privilege, which is to ‘promote candid and honest communication between the parties and their

counsel in order to resolve disputes,’ is furthered by the statement’s publication.” Id. at ¶ 34

(citations omitted). In conducting this analysis, the court views the Mailing and the June 25

Email separately, and as it must on a motion to dismiss, it “accept[s] as true ‘all well-pleaded

factual allegations in [the Counterclaim] and view[s] these allegations in the light most favorable

to [Mr. Robbs].’” Schrock v. Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013) (quoting Kerber

v. Qwest Grp. Life Ins. Plan, 647 F.3d 950, 959 (10th Cir. 2011)).

       The Mailing was addressed to Mr. Robbs and sent to an address at which Mr. Andrus

believed Mr. Robbs worked. Although the Mailing was ultimately opened by others, seemingly

his coworkers, this may not have been reasonably foreseeable to, nor anticipated by, Mr. Andrus.

Indeed, when one specifically addresses a mailing to an individual, he can reasonably assume

that only that individual will open the envelope, even if the letter first passes through the hands


                                                 21
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 22 of 24



of others. As such, the “overall circumstances” surrounding the Mailing may not have been

abusive and may legitimately have been intended to further the purpose of the judicial

proceeding. The issue, however, cannot be resolved at the pleading stage but only after further

facts have been developed.

       The June 25 Email was sent to Mr. Robbs’s personal email address but was also sent to

two of Weider’s general corporate email addresses, info@joe-weider.com and

online@weider.com. The email took no precautions to limit its receipt to only Mr. Robbs, as it

did not contain any notices stating that it was for Mr. Robbs’s eyes only or that it should only be

received and opened by him. Although the email was addressed to Mr. Robbs, email culture

neither demands nor receives the same expectations of privacy or regard that traditional mailings

receive. Thus, while it is reasonable to assume that addressing a letter to an individual will

ensure that only that individual will open it, the fact that an email was addressed to an individual,

but sent to others, does not allow the same assumptions to be reasonably made. Moreover, it

appears that Mr. Andrus had no reason to believe that Mr. Robbs had exclusive access to the

messages sent to these addresses. As such, and in viewing all allegations in the light most

favorable to Mr. Robbs, it was entirely foreseeable, if not likely, that the June 25 Email would be

opened, and its contents reviewed, by someone other than Mr. Robbs. The allegations support a

reasonable inference that others at Weider would have had access to, and could have reasonably

been expected to open, the email and its attachments.

       Mr. Andrus defends the June 25 Email by arguing that it was his “duty and legal right” to

send it under Rule 4 of the Federal Rules of Civil Procedure. In effect, he argues that because

Mr. Robbs did not respond to his June 19 email asking him to waive service, he had the right to

send the June 25 Email. This argument fails for two reasons. First, because he believed that Mr.


                                                 22
         Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 23 of 24



Robbs was located in Germany, Mr. Andrus was required to give him, under Rule 4(d)(1)(F) of

the Federal Rules of Civil Procedure, “at least 60 days” to respond to the request for waiver of

service contained in the June 19 Email, but that email impermissibly gave Mr. Robbs just five

days to respond. Thus, when Mr. Andrus sent the June 25 Email, Mr. Robbs had not violated

Rule 4 by failing to avoid unnecessary expenses of service of process, and the email was

therefore unjustified and untimely. Second, under Rule 4(d)(1)(G), a waiver for service must be

sent “by first-class mail or other reliable means.” Here, Mr. Andrus justifies his inclusion of the

Weider corporate addresses on the June 25 Email because they assumed that Mr. Robbs’s failure

to respond to the June 19 Email was because his personal address “may not be a good or valid

email, or a reliable means of contact.” (See ECF No. 36 at 3). This supports that the June 19

email may not therefore have been sent by “other reliable means.” Because neither the June 19

Email nor the June 25 Email complied with Rule 4, Plaintiffs cannot use that rule to shield them

from Mr. Robbs’s allegation that the Complaint has been excessively published. Next, Plaintiffs

attempt to distinguish their publications from those that have been recognized as excessive in

case law, noting that Pratt involved plaintiffs who provided a copy of the complaint to reporters

and media outlets and that Lifevantage Corp. v. Domingo, 208 F. Supp. 3d 1202, 1221 (D. Utah

2016) involved the posting a complaint to a website and the use of the same as talking points.

Although the Complaint here was indeed published to less people than were the complaints at

issue in Pratt or Lifevantage, publication does not become excessive only when it is made to a

certain minimum number of people. Rather, because the Complaint here was published “to more

persons than necessary to resolve the dispute or further the objectives of the proposed litigation”

and “to those who did not have a legitimate role in resolving the dispute,” at this stage in the

proceedings, the court cannot find that its publication was not excessive. See Pratt, 2007 UT 41


                                                 23
           Case 2:19-cv-00413-CW Document 42 Filed 05/12/20 Page 24 of 24



at ¶ 33. As such, the court cannot, at this point, find that Plaintiffs are protected by the judicial

proceedings privilege, and their Motion to Dismiss Robbs’s Counterclaims must therefore be

denied.

                                           CONCLUSION

          For the reasons stated herein, defendant Xlear’s Partial Motion to Dismiss Plaintiffs’

State Law Claims (ECF No. 11) is GRANTED IN PART AND DENIED IN PART.

Specifically, Plaintiffs’ Second Cause of Action, alleging Civil Assault, and Third Cause of

Action, alleging Civil Battery, are DISMISSED against Xlear. Further, Plaintiffs’ Sixth Cause

of Action, alleging Intentional Infliction of Emotional Distress, is DISMISSED IN PART

against Xlear. Plaintiffs MAY PURSUE their IIED claim as it relates to their allegations that

Xlear failed to control, warn them of, or protect them from, Mr. Robbs; however, because as a

matter of law Plaintiffs cannot prevail on their allegations that Xlear is liable for IIED as a result

of its alleged discrimination, retaliation, and breach of contract, such allegations are

DISMISSED.

          Moreover, for the reasons stated herein, Plaintiffs’ Motion to Dismiss William Robbs’s

Counterclaims (ECF No. 28) is DENIED.



          Dated the 11th day of May, 2020.

                                                       BY THE COURT:



                                                       ________________________
                                                       Clark Waddoups
                                                       United States District Court Judge




                                                  24
